                                                                                                  200 E. Wells Street
                                       City of Milwaukee                                         Milwaukee, Wisconsin
                                                                                                        53202



                                       General Certification



         I, James R. Owczarski, certify the attached:

         1. Signed Settlement Agreement, Sterling Brown v. City of Milwaukee, et al, Civil Action No.
            218-cv-922 (3 copies)

         2. Exhibit A - Joint Statement Between City of Milwaukee and Sterling Brown

         3. Exhibit B - Milwaukee Police Department SoP Proposals

         are true and correct copies filled with the office of the City Clerk on May 18, 2021.




                                                                                                       5/20/2021
                    CITY CLERK                   James R. Owczarski                                      Date:




City of Milwaukee                                       Page 1                                     Printed on 5/20/2021
               Case 2:18-cv-00922-PP Filed 07/06/21 Page 1 of 28 Document 88-1
                       IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


Sterling D. Brown,
              Plaintiff,
v.                                             Civil Action No. 2:18-cv-922

City of Milwaukee, et al.
             Defendants.


                             SETTLEMENT AGREEMENT



The City of Milwaukee by the Mayor and Common Council, the individual capacity
defendants, and Sterling D. Brown, having considered all issues and having engaged in
good faith negotiations, hereby agree as follows:

     I. Defendant City of Milwaukee, on its own behalf, will issue a joint statement
        (Exhibit A) between itself and Mr. Brown in conjunction with this Settlement
        Agreement expressing their shared perspectives on issues related to this matter
        and the obligations that will be met to resolve this litigation.

     2. Among those obligations, defendant City of Milwaukee shall prepare the
        proposed revised policies detailed in Exhibit B - which, among other things,
        implement Milwaukee Police Department's ("MPD") embrace of a policy of
        anti-racism - for final action by the Fire and Police Commission ("FPC").
        Additionally, the City and MPD are preparing and shall propose to FPC a
        discipline matrix that will ensure meaningful, certain, and reasonable
        consequences for violations of these new, as well as existing, MPD Standard
        Operating Procedures. These revised polices, including the discipline matrix,
        will be implemented through procedures that conform with the requirements
        of Wisconsin State law.

     3. The proposed revised policies detailed in Exhibit B will be submitted to the
        FPC for final approval within sixty days of final execution of this Agreement.
        Defendant City of Milwaukee, with the City Attorney as appropriate, shall
        recommend that the FPC enact the proposed revised policies described
        herein. If the FPC does not enact any of the proposed revised policies
        prepared pursuant to this paragraph, the Parties and the Executive Director
        of the FPC shall meet and confer with each other to prepare another revision
        to the proposed revised policies for submission to the FPC for enactment.




      Case 2:18-cv-00922-PP Filed 07/06/21 Page 2 of 28 Document 88-1
4. The obligations undertaken herein shall sunset three years after final execution of
   this agreement.

5. The City of Milwaukee ,.viH promptly pay $750,000.00 for compensatory damages,
   attorney's fees, and costs with the settlement check made payable to the Gingras,
   Thomsen & Wachs, LLP Client Trust Account.

6. Upon execution and the filing of this Settlement Agreement, the Parties consent to
   a d:ismissal of this matter, with prejudice and without further costs, and the Parties
   also consent to this Court's subsequent jurisdiction to enforce the terms of this
   Settlement Agreement

7. Nothing in this settlement agreement shall be construed as an admission of
   liability by, or in a manner that ,vould affect the employment with M.PD of, the
   individual capacity defendants.

8. This release fully extinguishes all claims and causes of action, including but not
   limited to those for: compensatory damages; loss of society, companionship and
   consortium; punitive damages; hcdonk damages; costs and fees, including
   attorneys 1 fees; statutory damage awards; and liability based upon
   indemnification claims. In making this release, a.ll rights to bring any other
   claims against anyone are fully extinguished since full compensation for all
   injuries and damages will be paid.

9. This Settlement Agreernent and Release shaU in all respects be interpreted,
   enforced, and governed under the laws of the State o.f VVisconsin.

10. Should any specific provision or provisions of this Settlement Agreement and
    Release be declared or be determined by any court to be illegal, invalid, and/ or
    against public policy, the validity of all remaining parts, terms, or provisions
    shall not be affected thereby, and said illegal and invalid provision or term shall
    be deemed not to be part of the Agreement.



11 . This entire agreement is subject to approval by the Milwaukee Common Council
     and the 1\.1avor.
               ,,I




                                          2

  Case 2:18-cv-00922-PP Filed 07/06/21 Page 3 of 28 Document 88-1
                                    1ty · ·   - e ... .    .
                                   Counsel for All Defendanfs




                                   Attorney Mark L Thomsen
                                   Gingras, Thomsen, and Wachs, LLP
                                   Counsel for Plaintiff Sterling D. Brown




                               3

Case 2:18-cv-00922-PP Filed 07/06/21 Page 4 of 28 Document 88-1
    JOINT STATEMENT BETWEEN CITY OF MILWAUKEE AND STERLING
                           BROWN
                                     (EXHIBIT A)
                                        [DATE]
      The City of Milwaukee and MPD apologize for the encounter and actions
between Mr. Brown and MPD officers on January 26, 2018. The City further
recognizes that the incident escalated in an unnecessary manner and despite Mr.
Brown's calm behavior.

        The City of Milwaukee redoubles its commitment to the highest standards of
professionalism in our police department and to the highest level of respect for the
civil rights of our citizens. Toward that end, the following steps have been or will be
taken:
      1) The officer who initiated the incident with Mr. Brown has been reassigned
from patrol responsibilities;
       2) The City will move to strike, prior to dismissal of the suit, Affirmative
Defenses 5 and 12 asserted in the City's Answer, which claimed that Mr. Brown's
injuries were due to his own acts or omissions, as discovery to date has not
supported these defenses;
     3) MPD has used the body camera footage of the incident involving Mr.
Brown to train its officers on how to avoid unnecessary escalation through better
communication with the public;
        4) MPD will work jointly with Mr. Brown on a number of education and
outreach projects, such as the Police Athletic League and new recruit training, to
facilitate better communication and understanding between MPD and the
community it serves; and
       5) Defendant City of Milwaukee shall prepare the proposed revised policies
detailed in Exhibit B, which, among other things, implement MPD's embrace of a
policy of anti-racism, through procedures that conform with the requirements of
Wisconsin State law, and shall ensure that these proposed revised policies are ready
for submission to the Fire and Police Commission ("FPC") for final approval within
thirty days of entry into this Agreement. Defendant City of Milwaukee, with the
City Attorney as appropriate, shall recommend that the FPC enact the proposed
revised policies described herein.

       6) The City and MPD are committed to implementing a discipline matrix that
will ensure meaningful, certain, and reasonable consequences for violations of MPD
Standard Operating Procedures.



        Case 2:18-cv-00922-PP Filed 07/06/21 Page 5 of 28 Document 88-1
               Milwaukee Police Deparbnent SoP Proposals

[NOTE: CONSEQUENCES FOR VIOLATIONS OP THESE AN D OTHER SoPs ARE
 ADDRESSED IN A SEPARATE DISCIPLINE MATRIX TO BE APPROVED BY FPC
    ACCORDING TO ALL LEGAL AND P ROCEDURAL REQUIREMENTS)

                             (EXHIBIT B)

                                [DATE}




                                                  HIGHLY CONFIDENTIAL

    Case 2:18-cv-00922-PP Filed 07/06/21 Page 6 of 28 Document 88-1
                        001 FAIR AND IMPARTIAL POLICING

01.0   PURPOSE
The work of our police members has a substantial and positive effect on crime and helps
us pursue our mission of creating neighborhoods capable of sustaining civic life. MPD
recognizes that unlawful violence and racism, especially if p rpetrated by police officers,
as well as crime, d isproportionately impact communities of color, and that police tactics
can at times be perceived as fr ightening or alienating. Consequently, an unfortunate
paradox exists: the vulnerable neighborhoods most in need of services and assistance are
inhabited by residents who sometimes unfairly targeted bv police. We must be aware
that the way our authority is used is equally as important as the result of its use.
To that end, this policy is intended to establish this department's commitment to combat
racist and discriminatory practices and to clarify the circumstances in which officers can
consider race, color, ethnicity, national origin, economic status, sexual orientation, gender
identity or expression, age, gender, religion, limited English proficiency, disability, and
housing status when making law enforcement decisions, and to reinforce procedures that
serve to ensure the public that we are providing service and enforcing laws in an
equitable way.
01.05 POLICY
Police members shall be anti-racist and anti-discriminatory and shall not rely to any
degree on an individual's race, color, ethnicity, national origin, economic status, sexual
orientation, gender identity or expression, age, gender, religion, limited English
proficiency, disability, or housing status in carrying out law enforcement activities
except when credible, locally relevant information links a person or people of specific
characteristics/ status, as listed above, to a specific unlawful incident, or to specific
unlawful incidents, criminal patterns, or schemes. This restriction on the use of
race/ ethnicity does not apply to law enforcement activities solely designed
to strengthen the department's relationship with a diverse community.
Note: Biased based profiling by our police members is prohibited and is defined
as the following: Police-initiated action that relies to any degree upon common
traits associated with belonging to a certain group; such as race, color, ethnicity,
national origin, ancestry, age, gender, gender identity or expression, sexual
orientation, religion, marital status, economic status, disability, political affiliation,
cultural group, limited English proficiency, disability, housing status or any other
identifiable characteristics of an individual rather than the behavior of that
individual, or credible information that leads the police to a particular individual
who has been identified as being engaged in or having been engaged in criminal
activity.
(WILEAG 1.7.8.1)

                                             2                         HIGHLY
                                                                      CONFIDENTIAL


        Case 2:18-cv-00922-PP Filed 07/06/21 Page 7 of 28 Document 88-1
                   082 - TRAINING AND CAREER DEVELOPMENT
082.00 PURPOSE The purpose of this standard operating procedure is to establish
guidelines for employee training and development under the direction of the training
director at the Training Division, the Human Resources Division, and the Chief of Police.
The Milwaukee Police Department (MPD) provides basic recruit training and continuing
education that exceeds requirements established by the state of Wisconsin Law
Enforcement Standards Board (LESB) and the Training and Standards Bureau. In
addition, the purpose of this standard operating procedure is to ensure that the members
of the Milwaukee Police Department are verifiably competent with all department
policies and with the principles of fair and impartial policing. Members subordinate to
the rank of inspector of police shall follow the directives of the training director in matters
relating to law enforcement certification and recertification training, and other training
that may arise relevant to members' positions or work assignments.
082.01 ANTI-RACIST and ANTI-DISCRIMINATORY POLICY TRAINING
The Milwaukee Police Department is committed to the implementation of anti-racist and
anti-discriminatory policies throughout the force, and throughout the City of Milwaukee.
To that end, every member of the MPD must annually complete at least four (4) hours of
bias training, which includes training on anti-racist and anti-discriminatory policies. This
training includes a special focus for supervisors on detecting and reporting improper
conduct. To demonstrate subject-matter competency, all members must successfully
complete a written examination, including as to their understanding of MPD' s anti-racist
and anti-discriminatory policies. Members who fail the examination must receive
immediate remedial training until a member can demonsb:ate cor competency. MPD
members must pass this written examination each year.




                                              3                          HIGHLY
                                                                        CONFIDENTIAL


        Case 2:18-cv-00922-PP Filed 07/06/21 Page 8 of 28 Document 88-1
082.03 CORRUPTION IN TRAINING PROHIBITED
Any MPD member performing any training of any other MPD member is prohibited from
describing or counseling on how to avoid culpability for violating MPD policy or the law.
Each MPD member carries an affirmative duty to report any such commentary. Any
member's failure to report such commentary by any MPD member may result in formal
discipline.
Any MPD member who, while training any other MPD member, describes or counsels
those other MPD members on how to lie or avoid culpability for violations of MPD policy
or the law may be terminated.
082.04 DE-ESCALATION TRAINING
Every member of the MPD must annually complete at least four (4) hours of scenario-
based training on lawful use-of-force options, focusing on skills and tactics that minimize
the likelihood of using unlawful excessive force, including de-escalation tactics. Such
tactics are actions and techniques used by law enforcement to slow down or stabilize a
potentially unstable situation to allow for more time, options, and resources for
resolution or prevention of an incident. Use of force is not a proper application of de-
escalation tactics.
082.05 RECRUIT OFFICER BASIC TRAINING (WILEAG 12.2.3)
Sworn officers must satisfactorily complete the Wisconsin law enforcement basic training
curriculum established by the LESB and the Training and Standards Bureau prior to
assignment to any duties that require them to unilaterally exercise police authority, carry
a department-issued firearm outside of training, and make arrests.
In addition, under this section officers must first pass a written examination covering
Milwaukee Bias Policing and Patterns and Trends, including core competency of MPD's
SOP 001, anti-discriminatory policies, cultural competency, de-escalation and
professional communication.




                                            4                         HIGHLY
                                                                     CONFIDENTIAL


        Case 2:18-cv-00922-PP Filed 07/06/21 Page 9 of 28 Document 88-1
                            022 - ARREST AUTHORITY

220.05 POLICY

It is the policy of the Milwaukee Police Department that all arrests made by members
both on or off duty shall be conducted professionally and in accordance with
established legal principles and MPD policies.




                                          5                        HIGHLY
                                                                  CONFIDENTIAL


       Case 2:18-cv-00922-PP Filed 07/06/21 Page 10 of 28 Document 88-1
    085 - CITIZEN CONTACTS, FIELD INTERVIEWS, SEARCH AND SEIZURE



085.00 PURPOSE / POLICY
The purpose of this policy is to provide general guidance for enforcement actions,
particularly citizen contacts (for traffic stops, field interviews, and no-action
encounters), arrests, searches and seizures of persons or property, which shall be based
on the standards of reasonable suspicion or probable cause as required by the Fourth
Amendment to the U.S. Constitution, statutory authority, applicable case law, or MPD
policies and procedures.
In all enforcement decisions, officers shall be able to articulate specific facts,
circumstances, and conclusions which support objective, individualized reasonable
suspicion for stops and frisks of individuals, and/ or objective individualized probable
cause for arrests, searches, and seizures of individuals.
Consistent with state and federal law, as well as MPD policies and procedures,
including the guiding principles of the Code of Conduct of the Milwaukee Police
Department, police members shall not stop, frisk, detain, arrest, search, or attempt to
search anyone based solely upon the person's race, color, sex, sexual orientation, gender
expression, national origin, disability, ethnicity, age, religion or social economic status.




                                             6                         HIGHLY
                                                                      CONFIDENTIAL


       Case 2:18-cv-00922-PP Filed 07/06/21 Page 11 of 28 Document 88-1
                        450 - PERSONNEL INVESTIGATIONS

450.35 INVESTIGATION PROCEDURES (WILEAG 1.9.3, 1.9.4)


      F. PI-21 INTERVIEW PROCEDURES (OBTAINING ORAL STATEMENTS)


      8.     If, at any time, the MPD determines that a member lied or knowingly
             submitted false information during a PI-21 interview, that member may be
             terminated.


      I.     COMMANDING OFFICER'S SUMMARY REPORT
      1.    Sustained
            There is sufficient evidence to prove either the allegation(s) made in the
            complaint, or the allegation(s) identified through subsequent
            investigation. If sustained, the Code of Conduct violation shall be cited.
            Commanding Officer's Summary Reports that sustain a complaint may be
            obtained through procedures stablished under Wisconsin Statutes
            related to public records.


450.50 INTERNAL AFFAIRS DIVISION -RISK MANAGEMENT RESPONSIBILITIES/
AUTHORITY (WILEAG 1.9.1, 1.9.2, 1.9.3, 1.9.6)
   A. The commanding officer of the Internal Affairs Division - Risk Management shall
      make diligent inquiry into every complaint of misconduct on the part of a
      department member coming to his/her attention.

      As part of such diligent inquiry, a specific finding must be made by the
      commanding officer of the Internal Affairs Division - Risk Management, as to
      whether any violations occurred under any and all MPD Policies governing use
      of force and Fair and Impartial Policing.

      Upon completion of such diligent inquiry, the commanding officer of the Internal
      Affairs Division- Risk Management shall produce any related public records as


                                          7                         HIGHLY
                                                                   CONFIDENTIAL


       Case 2:18-cv-00922-PP Filed 07/06/21 Page 12 of 28 Document 88-1
   required by and through procedures established under Wisconsin Statutes
   related to public records.

B. Personnel assigned to the Internal Affairs Division - Risk Management (Internal
   Investigations Section, Special Investigations Section, and Civil Investigations
   Section) are the designees of the Chief of Police as it relates to their
   investigations. As such, while performing these duties, personnel so assigned
   shall exercise the authority of the Chief's office under the direction of the
   commanding officer of the Internal Affairs Division - Risk Management.

C. Orders issued by supervisors assigned to the Internal Affairs Division - Risk
   Management (Internal Investigations Section or Special Investigations Section)
   pertaining to a personnel investigation shall be obeyed, regardless of the rank of
   the department member receiving the order.

D. The Internal Affairs Division - Risk Management shall be responsible for
   notifying both the affected department member(s) and citizen complainant(s)
   regarding the results of personnel investigations. Notification letters and memos
   shall be made a part of the investigative file.

E. The commanding officer of the Internal Affairs Division - Risk Management shall
   conduct a review of all personnel investigations after the completion of the
   investigation. (WILEAG 1.9.1.3)




                                        8                        HIGHLY
                                                                CONFIDENTIAL


    Case 2:18-cv-00922-PP Filed 07/06/21 Page 13 of 28 Document 88-1
460.00 PURPOSE
The purpose of this procedure is to provide instructions for the proper use of force
by police members, provide a fair and impartial review of use of force incidents,
determine whether the actions of police members were justified, and to maintain
public confidence in the Milwaukee Police Department.
460.05 POLICY
It is the policy of the Milwaukee Police Department that members hold the highest
regard for the sanctity of human life, dignity, and liberty of all persons. It is the
policy of the department to accomplish the department's mission with the
cooperation of the public and with minimal reliance upon the use of physical force
consistent with the MPD's ur ose of servin and rotectin all eo le includin
those suspected of crime . The Milwaukee Police Department is committed to
resolving conflict through the use of professional communication skills, crisis
intervention, and de-escalation tactics, when feasible. Members shall only use the
force necessary to perform their duties and in accordance with department policy.
Unlawful or excessive force is ex res 1 rohibited.
460.10 DISTURBANCE RESOLUTION MODEL (WILEAG 5.1.2, 5.1.4)
It is the policy of the Milwaukee Police Department that all uses of force will comply
with the state of Wisconsin Defense and Arrest Tactics (DAAT) Disturbance
Resolution Model, Intervention Options, as outlined below:
A. APPROACH CONSIDERATIONS
 Decision Making          Justification
                          Desirability
 Tactical Deployment      Control of Distance
                          Positioning (relative positioning/relative positioning with
                          multiple subjects
                          Team Tactics
 Tactical Evaluation      Threat Assessment Opportunities

                          Officer/Subject Factors
                          Special circumstances

                          Level/stage/degree of stabilization
B. INTERVENTION OPTIONS
                                          9                        HIGHLY
                                                                  CONFIDENTIAL


       Case 2:18-cv-00922-PP Filed 07/06/21 Page 14 of 28 Document 88-1
Mode                    Purpose
Presence                To present a visible display of authority
Dialogue                To verbally persuade
Control Alternatives    To overcome passive resistance, active resistance, or
                        their threat
Protective Alternatives To overcome continued resistance, assaultive behavior,
                        or their threats
Deadly Force            To stop the threat


     1. Department authorized and issued less lethal weapons include an
     approved wooden baton, approved expandable baton, TASERTM X2 ECD,
     and MK-3 (small canister) and MK-4 (large canister) Oleoresin Capsicum.
           a. Members shall refer to SOP 465 Hand Held Chemical Agent and
     SOP 467 Electronic Control Device regarding the use of Oleoresin Capsicum
     and electronic control devices, which are control alternatives.
           b. The approved wooden baton and approved expandable baton are
     intermediate weapons under protective alternatives. The goal of using a
     baton is to impede a subject, preventing him or her from continuing resistive,
     assaultive, or otherwise dangerous behavior.
     2. Department authorized and issued less lethal weapons issued to the
     Tactical Enforcement Unit include:
           a. REDACTED
           b. REDACTED
           c. Members shall refer to the Tactical Enforcement Unit SOI regarding
     the use ofless lethal weapons issued to the Tactical Enforcement Unit.
C. FOLLOW-THROUGH CONSIDERATIONS
Stabilize         Application of restraints, if necessary
Monitor/Debrief   Maintain alertness (subject's condition, etc)/Communication
                  (normalize scene)
Search            If app1·opriate
Escort            If necessary
Transport         If necessary
Turn over/Release Removal of restraints, if neccesary


     Note: Police members shall be trained and qualified in the safe and
     proficient use of department authorized and issued firearms. Police
                                       10                       HIGHLY
                                                               CONFIDENTIAL


      Case 2:18-cv-00922-PP Filed 07/06/21 Page 15 of 28 Document 88-1
      members shall be required to qualify with a state certified
      department firearms instructor prior to being authorized to carry
      such firearms and shall be required to maintain their qualification
      in order to ensure continual safe and proficient firearm use. All
      sworn members shall receive a copy and demonstrate their
      understanding of this directive before being authorized to carry any
      firearm. (WILEAG 5.1.2.2)
460.15 OBJECTIVE REASONABLENESS (WILEAG 5.1.1)
The use of force by a police member must be objectively reasonable. Police members
shall use only the force necessary to effectively maintain control of a situation and
protect the safety of police members and the public. Objective reasonableness is
judged from the perspective of a reasonable police member facing similar
circumstances and is based on the totality of the facts known to the police member
at the time the force was applied, along with the member's prior training and
experience, without regard to the underlying intent or motivation of the police
member.
460.20 DE-ESCALATION
      A. De-escalation tactics and techniques are actions used by members, when
      safe and without compromising law enforcement priorities, that seek to
      minimize the likelihood of the need to use force during an incident and
      increase the likelihood of voluntary compliance.
      B. Whenever reasonable according to department policies and training,
      members shall use de-escalation tactics to gain voluntary compliance and
      seek to avoid or minimize use of physical force.
      C. When safe and feasible under the totality of circumstances members shall:
             1. Attempt to slow down or stabilize the situation so that more time,
      options, and resources are available for incident resolution. Mitigate the
      immediacy of threat to give more time to call additional officers or specialty
      units and to use other resources.
             2. Consider whether a subject's lack of compliance is a deliberate
      attempt to resist or an inability to comply based on factors including, but not
      limited to:
                   a. Medical conditions;
                   b. Mental impairment;
                   c. Developmental disability;
                                         11                       HIGHLY
                                                                 CONFIDENTIAL


       Case 2:18-cv-00922-PP Filed 07/06/21 Page 16 of 28 Document 88-1
                   d. Physical limitation;
                   e. Language barrier;
                  f. Drug interaction;
                   g. Behavioral crisis.
     Note: A member's awareness of these possibilities, when time and
     circumstances reasonably permit, shall then be balanced against the
     facts of the incident facing the member when deciding which tactical
     options are the most appropriate to bring the situation to a safe
     resolution.
     D. De-escalation tactics include, but are not limited to:
            1. Placing barriers between an uncooperative subject and a member.

            2. Attempting to isolate and contain the subject.
            3. Moving from a position that exposes members to potential threats to
     a safer position.
           4. Reducing exposure to a potential threat using distance, cover or
     concealment.
           5. Communication from a safe position intended to gain the subject's
     compliance, using verbal persuasion, advisements or warnings.
             6. Avoidance of physical confrontation, unless immediately necessary
     (e.g., to protect someone or stop dangerous behavior).
           7. Using verbal techniques to calm an agitated subject and promote
     rational decision making.
           8. Calling additional resources to assist including additional officers or
     the Crisis Assessment Response Team (CART).
           9. Other non-physical tactics that attempt to achieve police objectives
     by gaining compliance by non-physical means.
460.25 AMOUNT OF FORCE (WILEAG 5.1.2, 5.1.3)
     A. Force that is intended or likely to cause great bodily harm or death may
     only be used as a last resort:
           1. If reasonable under all the circumstances then existing to prevent
     great bodily harm or death to the officer or a third party;

                                           12                       HIGHLY
                                                                   CONFIDENTIAL


      Case 2:18-cv-00922-PP Filed 07/06/21 Page 17 of 28 Document 88-1
              2. When necessary to prevent a suspect's escape and the officer has
       probable cause to believe that the suspect presently poses a significant threat
       of great bodily harm or death to the officer or others; (WILEAG 5.1.2.1)
              3. To kill an animal if the officer or another person is threatened with
       serious bodily harm by the animal or otherwise to provide for the safety of the
       general public; or
             4. To kill an animal that has been so badly injured that its destruction
       would prevent further suffering.
       B. Police members may draw or display their firearms in circumstances
       where they reasonably believe it may be necessary for the safety of others or
       for his or her own personal safety. Members shall not point a firearm at or in
       the direction of a person unless there is a reasonable perception of a
       substantial risk that the situation may escalate to justify deadly force.
      C. The firing of warning shots is prohibited. When feasible, members should
      identify them elves as an MPD officer and give a verbal warning should be
      gwe-a prior to the use of force likely to cause great bodily harm or death.
       D. Police members shall not discharge their firearm at a person who presents
       a danger only to him or herself (e.g., attempted suicide).
      E. Police members shall not engage in chokeholds, strangleholds, lateral
      vascular neck restraints, carotid restraints, or any other tactic that restricts
      oxygen or blood flow to the head or neck unless the member is involved in a
      deadly force situation and has reasonably exhausted all other options and
      tactics. Deadly force shall only be used when the officer reasonably believes it
      is necessary to prevent death or great bodily harm to himself/herself or to
      others.
      F. Members shall not utilize Oleoresin Capsicum (OC) on peaceful
      demonstrations. A peaceful demonstration is defined as a gathering of people
      expressing a position in a cooperative manner without violation of the law.
460.30 DUTY TO INTERVENE
Any officer who personally observes another officer using force, which the observing
officer, based on their training, believes or knows to be beyond that which is
objectively reasonable under the circumstances, shall reasonably attempt to
intervene to prevent the use of such excessive force, if the observing officer is in a
position to do so, and if any such intervention does not jeopardize safety. Any such
intervening officer shall promptly report their observations, along with his/her own
intervening actions to a supervisor. A failure to intervene in any unreasonable use
                                          13                       HIGHLY
                                                                  CONFIDENTIAL


       Case 2:18-cv-00922-PP Filed 07/06/21 Page 18 of 28 Document 88-1
of force, when there is an opportunity to do so, demonstrates a lack of courage, and
a violation of the Code of Conduct and of this SOP.
Any supervisor to whom such intervention or failure to intervene is reported must
comply with the reporting and investigation requirements of SoP 450.5.
460.45 RENDERING FIRST AID FOLLOWING USE OF FORCE
      A. If a subject states he or she cannot breathe, states he or she is having
      chest pains, requests medical attention or if the officer observes the subject in
      medical distress when utilizing force, the officer shall immediately evaluate
      the situation and determine if an alternative restraint or technique can be
      safely and effectively utilized that will allow the person to breathe properly
      without compromising officer safety. The member shall then request medical
      aid as soon as reasonably possible.
      B. Once the person has been controlled and placed in restraints on the
      ground, the police member shall roll the person onto their side or into a
      sitting position as soon as possible. This procedure is performed to prevent
      injury to the person and to facilitate the member's monitoring of the person's
      physical condition.
      C. Following the use of lethal or less lethal weapons, or other applications of
      force, members shall render or request medical aid, if needed or if requested
      by anyone, as soon as reasonably possible. This may include detecting
      obvious change in condition or behavior, clearing chemical agents from the
      eyes, providing first aid, evaluation by emergency medical services or
      immediate aid by medical professionals. Members shall request medical aid if
      a person is exposed to Orthochlorobenzalmalononitrile (CS) or Oleoresin
      Capsicum (OC) as soon as reasonably possible.
460.50 USE OF FORCE REPORT (PF) (WILEAG 5.2.1, 5.3.1, 5.3.2)
      A. PURPOSE
      The Use of Force Report is designed to document those incidents involving
      the use of force by department members as described herein. The report shall
      be completed by a supervisory officer of a higher rank than the member that
      used force, except for supervisors assigned to the Internal Affairs Division -
      Risk Management who can investigate and complete a Use of Force Report
      for any department member.
      B. WHEN TO FILE REPORT



                                         14                        HIGHLY
                                                                  CONFIDENTIAL


       Case 2:18-cv-00922-PP Filed 07/06/21 Page 19 of 28 Document 88-1
      1. The Use of Force Report shall be completed by a supervisory officer
when a department member:
            a. Discharges a firearm except in a training situation or for
      lawful recreational purposes.
            b. Points a firearm at a person.
             c. Uses a baton to strike a subject or animal in the line of duty.
            d. Discharges an irritant, chemical, or inflammatory agent.
            e. Deploys an electronic control device to include contact stun
      and probe deployment.
            f. Department canine bites a person.
Note: This section does not apply when a department canine bites a
person during a training session. If the department canine bites a
person during a training session, the bite shall be documented on a
Department Memorandum (form PM-9E) and forwarded through the
chain of command to the commanding officer of the Specialized
Patrol Division.
            g. Forcible blood draws requiring use of force to obtain a sample
      where a subject claims injury or is injured as a result of police action.
             h. Uses bodily force that involves focused strikes, diffused
      strikes, or decentralizations to the ground.
             i. Uses any type of force in which a person is injured or claims
      injury, whether or not the injury is immediately visible. (WILEAG
      5.3.1.1, 5.3.1.2, 5.3.1.3, 5.3.1.4)
              ·. Draws or dis la s a ffrearm includin
      effect an arrest or seizure of a person.
Note: When in doubt as to whether a use of force incident should be
documented on a Use of Force Report, notify your shift commander
or immediate supervisor for guidance and direction.
      2. The supervisor responsible for filing a Use of Force Report shall
obtain a number in the AIM system prior to securing from duty on the date in
which the incident occurred. The member(s) and subject(s) names, date, time
and location of the incident shall also be entered on the same date the
number was generated.


                                   15                        HIGHLY
                                                            CONFIDENTIAL


Case 2:18-cv-00922-PP Filed 07/06/21 Page 20 of 28 Document 88-1
       3. In any situation which triggers the filing of a Use of Force Report
photographs must be taken of the subject against whom force was used, to
illustrate any injury or lack thereof.
       4. The Use of Force Report is to be completed and tracked to the
appropriate supervisor/shift commander within 3 days of the incident. A
critical incident Use of Force Report shall be filed in accordance with section
460.45.
       5. Each subsequent review by the shift commander/commanding officer
shall be completed and tracked in an expeditious manner.
       6. Reports shall be thoroughly completed and reviewed within thirty
(30) days following the date on which the incident occurred and then tracked
to the Internal Affairs Division - Risk Management.
        7. The Internal Affairs Division - Risk Management shall review
reports within fourteen (14) days following receipt from the commanding
officer of that work location.
C. NOTIFICATION
       1. Members using force as described in 460.45(B) shall, as soon as
possible, notify their immediate supervisor. The supervisor shall determine if
the use of force resulted in injury, great bodily harm, or death to a person.
       2. Department members having knowledge of uses of force as described
in 460.45(B) shall as soon as possible also notify their immediate supervisor.
        3. If the use of force resulted in great bodily harm or death to a person,
or if injury was sustained as a result of the member's use of a firearm, the
supervisor shall notify his/her shift commander. The shift commander shall
then notify the Criminal Investigation Bureau shift commander.
       4. Whenever a police member intentionally discharges a firearm at a
person (regardless of whether personal injury or property damage occurs), the
member shall promptly notify his/her shift commander of such fact. That
shift commander shall promptly notify the Criminal Investigation Bureau
shift commander.
      5. All Other Types of Force
If the use of force did not involve great bodily harm or death to a person, but
involved a use of force as otherwise listed above, the responding supervisor
shall notify his/her shift commander. The shift commander may consult with
the Criminal Investigation Bureau shift commander to determine if the field
                                    16                        HIGHLY
                                                             CONFIDENTIAL


 Case 2:18-cv-00922-PP Filed 07/06/21 Page 21 of 28 Document 88-1
supervisor or a police lieutenant shall conduct the use of force investigation
and complete the Use of Force Report. The Criminal Investigation Bureau
shift commander shall assign a police lieutenant to investigate the more
serious or complex use of force incidents.
D. SPECIFIC DIRECTIONS

Following are specific directions for completing the Use of Force Report:
       1. General Information

             a. Complete all fields (e.g., incident type, dates, times, address,
       and status).

              b. The address, the location of the subject at the time the use of
       force was initiated, must be verified.
              c. Details

                     1. Indicate the location and lighting of the use of force.

                    2. Indicate if video or audio was available and the name of
             the supervisor who reviewed the video. Supervisors shall
             attempt to obtain and review all video and/or audio recordings
             that may have captured the incident including video/audio from
             body worn cameras, mobile digital video/ audio recording
             equipment, surveillance cameras, pole cameras, video obtained
             from citizens, etc. An electronic (CD/DVD) copy of any recovered
             video shall be forwarded to the Internal Affairs Division - Risk
             Management.

                    3. Identify all citizen witnesses and include their name,
             sex, race, birth date, address, and phone number. For
             department members who are witnesses, complete only the
             name field using rank and name. For more than three
             witnesses, include all others in the notes/narrative section.
      2. Subject
Identify the person who was the object of the use of force. If several people
were the objects of the force in a single incident, enter all subjects under the
subject tab and complete all subject details.

      3. Employees
Identify all members who used force in the incident by entering them under
the employee tab and linking them to the subject(s). Complete all employee
                                    17                        HIGHLY
                                                             CONFIDENTIAL


 Case 2:18-cv-00922-PP Filed 07/06/21 Page 22 of 28 Document 88-1
details, including use of force details. Members who were present, but did not
use force, are to be included in the details-witness fields.
             a. Duty status: All members taking action in their official
      capacity are on duty. For the purpose of this report, indicate "Off Duty"
      if the member was off duty immediately prior to the incident.
            b. Number of officer(s): Indicate whether the member was
      assigned to a one-officer or two-officer unit at the time of the incident.
           c. Type of force used: Indicate the type(s) of force used (e.g.,
      ECD, bodily force, firearm).
             d. Bodily force: Indicate yes or no. Identify through use of DAAT
      terminology the specific type of force employed, followed by a bodily
      force description. For example: compliance hold (pressure points, come-
      along); decentralization; focused strike (hand, forearm, kick); or
      diffused strike, etc.
            e. Baton: Indicate yes or no, the type, and the number of strikes.
             f. Irritant/chemical/inflammatory: Indicate yes or no, the type of
      substance used: CS gas, or OC, including the amount discharged and
      the distance discharged.
             g. Firearm: Indicate yes or no, the specific type of firearm used
      to include the make, model and serial number. Include the number of
      shots fired.
            h. Less lethal type:
           i. ECD: Indicate yes or no, number of cycles, and the serial
      number.
            j. TEU related: Indicate yes or no.

             k. Forced blood draw: Indicate yes or no. Include the description
      of the force used. See SOP 120.55.
      4. Notes
            a. Describe in a detailed narrative the incident and events
      leading to the use of force.
            b. Statements shall be separately obtained and documented
     from the person the force was used against, from the officer(s) using
     force, and from all citizen and officer witnesses. An explanation of why

                                   18                        HIGHLY
                                                            CONFIDENTIAL


Case 2:18-cv-00922-PP Filed 07/06/21 Page 23 of 28 Document 88-1
      there was no statement obtained from any of the aforementioned shall
      also be included.
             c. If the use of force resulted from a field interview, traffic stop,
      or other proactive activity, describe in detail the reasonable suspicion
      for the initial stop, pat-down, and/or search.
             d. Describe in detail any events captured by video and audio
      recordings (e.g., body worn cameras, mobile digital video/ audio
      recording equipment, pole cameras, private surveillance cameras,
      video obtained from citizens). Supervisors shall include a time
      stamp(s) in their report indicating the specific times of significant
      events captured by video.
E. ADDITIONAL REPORTS AND INVESTIGATION
       1. A written report from the member who uses force as defined in this
order is not required if such member has given a detailed statement to the
respective Criminal Investigation Bureau lieutenant or the field supervisor.
However, this does not preclude further statements, or written reports by the
member using force when so directed by the Chief of Police.
      2. Whenever the use of force by a member is investigated as a
personnel investigation, a claim, a notice of injury, or a summons and
complaint is filed with the city of Milwaukee naming a member of the
department, the member in question shall submit additional reports or
provide statements when so directed by a supervisor.
F. INTERNAL AFFAIRS DIVISION - RISK MANAGEMENT
RESPONSIBILITIES
      1. The Internal Affairs Division - Risk Management shall be
responsible for the retention of all Use of Force Reports via the AIM system.
       2. The commanding officer of Internal Affairs Division - Risk
Management shall provide the Use of Force Report to the Police Academy for
training purposes.
      3. Use of force data will be analyzed/ audited on a regular basis by the
Internal Affairs Division - Risk Management.
G. COMMANDING OFFICER'S REVIEW AND RECOMMENDATION
       1. The member's commanding officer shall review the AIM system Use
of Force Report and enter a recommendation under "Incident Tracking''.
When the commanding officer determines the use of force is in compliance,
                                    19                         HIGHLY
                                                              CONFIDENTIAL


Case 2:18-cv-00922-PP Filed 07/06/21 Page 24 of 28 Document 88-1
    these reports shall be forwarded through "Incident Tracking" and general
    information "Status" directly to the appropriate supervisor of the Internal
    Affairs Division - Risk Management.
           2. If the review finds the member's use of force was not in compliance,
    training is needed, or if there are serious injuries requiring admission to a
    hospital or if death occurs, the commanding officer shall enter a
    recommendation under "Incident Tracking". These reports shall be forwarded
    through "Incident Tracking" and general information "Status" directly to
    their respective bureau commander. Commanding officers may, at any other
    time they believe notification to their bureau commander is warranted,
    forward the Use of Force Report to their bureau commander.
460.55 USE OF FORCE COMMITTEE
    A. A Use of Force Committee shall conduct periodic comprehensive reviews of
    all use of force issues affecting the department.
    B. The Chief of Police shall appoint police members to the Use of Force
    Committee, who shall serve a one-year term, subject to extension at the
    discretion of the Chief of Police.
    C. The department's range master and a supervisor from Office of
    Management Analysis and Planning shall be standing members of the Use of
    Force Committee and shall not be subject to the aforementioned term limit.
    D. The Use of Force Committee shall meet at least quarterly, or as otherwise
    directed by the Chief of Police, and shall focus on, but not be limited to, the
    following:
          1. Appropriateness of use of force by department members.

          2. Proper field supervision and supervisory review of use of force
    incidents.
          3. Application and effectiveness of department policies and procedures
    concerning the use of force, including whether there has been a violation of
    SoP 1.05.
          4. Proper use and effectiveness of equipment.
          5. Effectiveness of use of force training.
        6. Identification of training needs and opportunities for department
    members.


                                        20                      HIGHLY
                                                               CONFIDENTIAL


    Case 2:18-cv-00922-PP Filed 07/06/21 Page 25 of 28 Document 88-1
E. The Use of Force Committee shall prepare a written report of the
committee's finding and/or recommendations, and submit such report to the
Chief of Police within ten (10) days of the completed quarterly or directed
review. The Chief of Police, or designee, shall submit a copy of this report to
the Fire and Police Commission executive director within twenty (20) days of
the completed quarterly or directed review. This report may be obtained
throu h rocedures established under Wisconsin Statues related to ublic
records.
F. The Chief of Police, or designee, shall send correspondence to the Fire and
Police Commission executive director if the Use of Force Committee quarterly
meeting was not held.
G. Any recommendations or other matters for consideration by the Use of
Force Committee shall be forwarded through the chain of command to the
Office of the Chief.




                                   21                       HIGHLY
                                                           CONFIDENTIAL


Case 2:18-cv-00922-PP Filed 07/06/21 Page 26 of 28 Document 88-1
                            747 - BODY WORN CAMERAS


747.25         OPERATIONAL GUIDELINES


C. AUDIO/ VIDEO RECORDING

         2. Use of and Recording with the BWC


                . The failure of a member to activate a bod -worn camera as re uired b
               any portion of SOP 747, or the tampering with body-worn camera footage
               is a factor in assessing member credibility in any investigation into the
               conduct of the member. This section does not apply if the body-wmn
               camera was not activated due to a malfunction of the body-worn camera,
               and the MPD member was not aware of the malfunction, or if
               exigent/ emergency circumstances prevented activation.




                                           22                       HIGHLY
                                                                   CONFIDENTIAL


         Case 2:18-cv-00922-PP Filed 07/06/21 Page 27 of 28 Document 88-1
            MILWAUKEE POLICE DEPARTMENT OATH OF HONOR
On my honor, I will never betray may badge, my integrity, my character, or the public
trust.
I will always have the courage to hold myself and others accountable for our actions.
I will always uphold the Constitution, protect my community, and accomplish the
mission of the Milwaukee Police Department.
I will demonstrate competence, have courage, be a person of integrity, exhibit
leadership, show respect regardless of race, gender or status, and act with restraint.
This is my solemn vow.




                                         23                       HIGHLY
                                                                 CONFIDENTIAL


       Case 2:18-cv-00922-PP Filed 07/06/21 Page 28 of 28 Document 88-1
